   Case 2:19-cv-00365-MHT-JTA Document 143 Filed 04/15/20 Page 1 of 1




   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,            )
et al., on behalf of               )
themselves, their                  )
patients, physicians,              )
clinic administrators,             )
and staff,                         )
                                   )
     Plaintiffs,                   )
                                   )        CIVIL ACTION NO.
     v.                            )          2:19cv365-MHT
                                   )               (WO)
STEVEN MARSHALL, in his            )
official capacity as               )
Alabama Attorney General,          )
et al.,                            )
                                   )
     Defendants.                   )

                                ORDER

    It is ORDERED that the defendants’ motion to dissolve

the temporary restraining order (doc. no. 87) is denied

as moot.

    DONE, this the 15th day of April, 2020.


                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
